Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/9/22 and the interview on 6/8/22.  As per below, the application is in condition for allowance of claims 32-41 and 53.

Terminal Disclaimer
The terminal disclaimer filed on 6/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,045,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Allen 59,049 on 6/8/22.

The application has been amended as follows: 

Claims 42-52 have been hereby cancelled.
Please add the following new claim:
53.	(New)  The device of claim 32, wherein the vibrating element is releasably coupled to the housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed device for stimulating mechanoreceptors of one or more sensory fibers of at least one nerve, the prior art does not disclose, either alone or suggest in combination, such a device including an earpiece including a housing configured to contact a subject’s external ear or ear canal; a vibrating rod in contact with the housing; and a vibrating element in contact with the vibrating rod and the housing, wherein the vibrating element transmits vibrational energy to an outer wall of the housing to stimulate one or more mechanoreceptors of sensory fibers of at least one nerve when the housing is positioned in contact with the subject’s external ear or ear canal as set forth in independent claim 32.
The closest prior art references of record are: Tracey et al. (2008/0249439), Imboden et al. (2006/0094992), Di Mino et al. (6,210,321), Coole et al. (2011/0066176), and Rogers (2010/0198282).
While the above mentioned prior art references of record are related to the claimed invention they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 32.  Applicant’s arguments regarding the Tracey and Imboden combination and the 112a rejections are well-taken.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785